     Case 2:19-cv-06182-DSF-PLA Document 122-5 Filed 04/07/21 Page 1 of 3 Page ID
                                      #:6894



 1 MICHAEL N. FEUE~ City Attorney
 2 KATHLEEN A. KENEALY, Chief Deputy City Attorney
   SCOTT MARCUS, Senior Assistant City Attorney
 3 GABRIEL S. DERME~ Assistant City Attorney (SBN 229424)
 4 FELIX LEBRON, Deputy City Atty (SBN 232984)
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
 6 Los Angeles, CA 90012
   Telephone (213) 978-7569
 7
   Facsimile (213) 978-7011
 8 Felix.Lebron@lacity.org
 9 Patricia.Ursea@lacity.org
1O Attorneys for Defendant, CITY OF LOS ANGELES
11
12                          UNITED STATES DISTRICT COURT
13              CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
14

lS   JANET GARCIA, et al.,                        CASE NO.: 2:19-cv-6182-DSF-PLA
16
17                  Plaintiffs,
           V.                                     DECLARATION OF MIGUEL
18                                                MUNOZ III
19
     CITY OF LOS ANGELES,
20   a municipal entity; DOES 1-7,                DISCOVERY MATTER
21
                    Defendants.                   Hearing Date: April 28, 2021
22
                                                  Time: 10:00 a.m.
23
24                                                Complaint Filed: July 18, 2019
                                                  Discovery Cut-Off: July 26, 2021
25
                                                  Pretrial Conference: Feb. 14, 2022
26                                                Trial Date: March 15, 2022
27
28



                                  DECLARATION OF MIGUEL MUNOZ ill
      Case 2:19-cv-06182-DSF-PLA Document 122-5 Filed 04/07/21 Page 2 of 3 Page ID
                                       #:6895



  L                        DECLARATION OF MIGUEL MUNOZ III
 2          I, MIGUEL MUNOZ III, hereby declare:
 3           1.    I am a Senior Management Analyst in the Internal Affairs Group of the Los
 4 Angeles Police Department ("LAPD"). I have been employed in this role since in or
 5 around 2006, and I have worked for the City of Los Angeles since 1988. I have personal
 6 knowledge of the facts contained herein, and if called to testify, I could and would do so
 7 competently.
 8          2.     The LAPD has a Complaint Management System ("CMS") in which
 9 complaints are logged. All complaints received by the LAPD are logged into the CMS.
10 CMS is a voluminous database containing over 140,000 complaints. Each complaint is
11    maintained in CMS with a separate complaint file number, and is categorized using titles
12 for allegation type, such as, but not limited to, conduct unbecoming, misconduct, or bias.
13 CMS does not contain search fields for allegation types based on seizure or destruction o
14 property as it relates to homelessness.
15          3.     In my current role as a Senior Management Analyst, I am primarily
16 responsible for developing and producing administrative reports for the LAPD. With
17 regard to CMS in particular, my role involves extracting data from CMS utilizing
18 software that enables me to locate and extract data from CMS based on search
19 parameters.
20          4.     In or around December 2020, I conducted a series of word searches in the
21    CMS of the following terms: Clean-Ups; Homeless; 1942 Transient; Rapid Response;
22 Health Hazard; Bulky Items; Los Angeles Sanitation; LASA; Operation Healthy Streets;
23    OHS; Clean Street Los Angeles; CSLA; Resource Enhancement Services Enforcement
24 Team; and RESET. A total of 486 non-duplicative complaint files resulted from a run of
25    search terms for the timeframe between April 1, 2016 and December 15, 2020.
26          5.    Complaints and related materials contained within the complaint files
27    frequently contain highly sensitive and confidential information, including but not
28    limited to personally identifying information, such as victims' names and addresses, as
      well as protected health information. It therefore takes time for a Management Analyst
                                            1
                              DECLARATION OF MIGUEL MUNOZ III
     Case 2:19-cv-06182-DSF-PLA Document 122-5 Filed 04/07/21 Page 3 of 3 Page ID
                                      #:6896



 1 to carefully review and redact all such confidential and/or privileged information before
 2   the documents can be released.
 3          6.    In addition, although complaint investigation files vary in volume
 4 depending on the length and number of documents contained therein, they are
 5   frequently voluminous. For example, a complete and closed complaint file could range
 6 up to approximately 250 pages of documents, which can include initial intake forms,
 7 field reports, investigative reports, medical records, other legal documentation, and
 8 other administrative reports or decisions. The amount of time needed to collect, review
 9 and redact these voluminous materials varies depending on the number and length of
10 documents included within a complaint file, but it can be a lengthy process. However,
11   the estimated amount of time to complete this process for a single complaint file is, on
12 average, approximately 4 hours.
13          7.    I estimate that it would take a total of approximately 1,994 hours of work to
14 complete the process of collecting, reviewing, and redacting the 486 complaint files
15 yielded from the search terms in paragraph 4. I obtained this estimate by multiplying the
16 estimated average of 4 hours of processing time by the total number of 486 complaint
17 files.
18          8.    Assuming that it would take one Management Analyst 1,944 hours to
19 complete this task, at an average rate of $42.56 per hour, the total estimated cost of this
20 collection and review process would be $82,736.64.
21          I declare under penalty of perjury under the laws of the State of California and the
22 United States that the foregoing is true and correct, and that this Declaration was
23 executed on March 1!2_, 2021, at Los Angeles, California.
24
25
26
27
28


                                                  2
                              DECLARATION OF MIGUEL MUNOZ III
